Citation Nr: 1811279	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a hernia. 

2.  Entitlement to service connection for a cervical spine disability, claimed as a neck strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1984 to March 1988, May to July 1999, and January to August 2002, including service in the Southwest Asia Theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated October 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2014, the Veteran perfected a timely substantive appeal and requested a Board hearing.

Pursuant to his request, the Veteran was scheduled for a Board hearing on October 25, 2017.  However, in September 2017 the Veteran's representative notified the Board in writing that the Veteran no longer wished to have a hearing.  Therefore, the Veteran's request for a Board hearing is deemed to have been withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2017).

The Board notes that in the Veteran's November 2012 claim for compensation, he also sought service connection for prostatitis and posttraumatic stress disorder (PTSD).  The October 2013 rating decision granted service connection for PTSD, but denied service connection for prostatitis.  The Veteran's Notice of Disagreement (NOD) dated January 2014 identified only the issues of service connection for hernia and a neck strain for appeal.  The prostatitis issue is not in appellate status.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A hernia disability is not currently shown, as it has not been diagnosed since the date of claim and during the pendency of the appeal.

CONCLUSION OF LAW

The criteria to establish service connection for a hernia disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the laws and regulations governing service connection outlined above, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Pursuant to 38 U.S.C. § 1111 , and 38 C.F.R. § 3.304 , in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In the absence of proof of a present disability, however, there necessarily can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  In contrast, diagnosing a more complex medical problem, such as a hernia, is a medical question.  

When all the evidence is assembled, it is the Board's responsibility to evaluate the evidence, determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  38 U.S.C. §§ 5107; 7104(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Service Connection - Hernia Claim

The Veteran, in his November 2012 claim for compensation, included "hernia" among the disabilities he is claiming for service connection.  In his January 2014 notice of disagreement, the Veteran stated that he was "seen during my active service" for his hernia.

On the May and June 1984 enlistment medical forms, the Veteran noted that he had been hospitalized for an umbilical hernia at age two, and that service treatment records dated May 1986 and April 1987 reflect that the Veteran reported groin pain, but no diagnosis or treatment of a hernia is demonstrated at any time during service.

Post-service treatment is devoid of any complaints or symptoms related to a hernia.  Over the years, the Veteran has sought treatment for medical problems but the evidence does not show complaints of, treatment for, or a diagnosis related to a hernia.  In short, there is no evidence of a current hernia disability.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

In this case, the record does not reflect that the Veteran has been diagnosed with a hernia during the period on appeal.  In the absence of a current disability, the Veteran does not meet the threshold element of service connection and the claim must be denied.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

ORDER

Entitlement to service connection for a hernia disability is denied.



 	(CONTINUED ON NEXT PAGE)




REMAND

A remand of the cervical spine claim is necessary to obtain a VA examination and medical opinion, as specified below, to ensure that the Board's evaluation of the Veteran's claims is a fully informed one.

At the outset, the Veteran's VA medical records show a current cervical spine disability, diagnosed as mild degenerative disc disease.  See February 2017 VA x-ray report.  The Veteran's STRs include evidence of a neck injury in August 1987, during a period of active duty.  Therefore, a VA examination and medical opinion as to the etiology of the Veteran's cervical spine disability is needed.  Also of note is that the STRs reflect a neck injury in a motor vehicle accident (MVA) in December 1990, which falls between the first and second periods of active duty.

The Board notes that an April 2017 communication from VA to the National Personnel Records Center (NPRC) requested the Veteran's "complete medical/dental records."  In its May 2017 response, the NPRC suggested that VA submit its request for STRs to the Department of Defense (DoD).  However, the record does not reflect that VA contacted DoD or rendered a formal finding of the unavailability of the records and notified the Veteran as such.  39 C.F.R. § 3.159(e).  The record includes STRs received in November 2005 and April 2017; however, in light of the development mentioned above, the Board finds that additional clarification is necessary as to whether the STRs of record are complete.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all STRs are associated with the Veteran's claims file, by following up with the NPRC's May 2017 response regarding the request of records from DoD.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any disability of the cervical spine that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

For each current diagnosis identified, the examiner should respond to the following:

(a) Identify all cervical spine disabilities currently shown.

(b) For each current cervical spine disability, provide an opinion as to whether it is, at least as likely as not, etiologically related to any of the Veteran's periods of active service, including the August 1987 neck injury.

(c) Also provide an opinion as to whether the Veteran "clearly and unmistakably" had a cervical spine disability prior to any of his periods of active service, and if so, determine whether there is "clear and unmistakable" evidence that his cervical spine disability(s) was NOT aggravated by any subsequent period of active duty.

**Please note that the Veteran sustained a December 1990 neck injury during a MVA prior to his second period of active service from May to July 1999.

A clear rationale for all opinions is necessary.

3.  Then, readjudicate the issue of service connection for a cervical spine disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


